Citation Nr: 1725358	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  09-37 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dental treatment purposes for teeth numbers 9 and 10. 

2.  Entitlement to service connection for a dental disorder of teeth numbers 9 and 10 for compensation purposes. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1963 to July 1974.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2013 and March 2016, the Board remanded the case to the RO for further development and adjudicative action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran claimed service connection for "dental problems" in February 2007.  Dental disorders are treated differently than other medical disorders in the VA benefits system.  See 38 C.F.R. § 3.381.  Disability compensation may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Effective February 29, 2012, the regulations provide that the Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration (VHA) determines the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and VHA requests that VBA make a determination on questions that include, but are not limited to the following: whether the Veteran has former Prisoner of War status; whether the Veteran has a compensable or noncompensable service-connected dental condition or disability; whether the dental condition or disability is a result of combat wounds; whether the dental condition or disability is a result of service trauma; or whether the Veteran is totally disabled due to a service-connected disability.  See Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012); 38 C.F.R. § 3.381(a) (2016).

VA has consistently characterized the Veteran's claim as one for service connection for dental treatment purposes.  See the September 2007 rating decision, the August 2009 statement of the case (SOC), and the December 2014 and February 2017 supplemental statements of the case (SSOC).  The Board also characterized the issue this way in the May 2013 and March 2016 remands.  Yet, pursuant to the May 2013 remand, VA asked the Veteran to clarify whether he was seeking service connection for compensation purposes or for treatment.  The Veteran did not provide clarification and the appeal was characterized as a claim for entitlement to service connection for dental treatment.  

Without the Veteran's guidance, a claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Yet the Veteran's dental treatment claim was never referred to VHA for an initial determination of whether the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.  As such, VBA should refer this claim to VHA for an initial determination. 

As for the claim for service connection for a dental disorder for compensation purposes, the RO has consistently characterized the Veteran's claim as one for dental treatment.  The rating decision, SOC, and SSOCs do not adjudicate a claim of entitlement to service connection for a dental disorder for compensation purposes.  The SOC and SSOCs include regulations governing service connection for dental treatment, but not service connection for compensation purposes.  As such, the Veteran's claim must be remanded for adjudication of this issue.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Refer the claim for entitlement to service connection for dental treatment to the appropriate VA Medical Center (VAMC) to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 (2016).  If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. §17.161 and requests VBA make a determination, then adjudicate the claim.

3.  Complete any additional necessary development, to include any appropriate VA examinations, and then adjudicate the Veteran's claim for entitlement to service connection for a dental disability for compensation purposes.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


